Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6, 7,  8  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elkholy et al.(US 2014/0232475) 

The reference to Elkholy et al discloses an oscillator circuit assembly, see figure below, where the assembly includes an oscillator circuit(807) with input and output nodes. A DPLL is shown as part of the calibration circuit coupled with the oscillator circuit, the oscillator circuit input receives an output(FS) of the calibration loop; the reference frequency input terminal (for FCW) nd input line and the 1st input line is shown coupled to the oscillator output via the FDC.  
“[0054] Different methods and apparatus may be used to trim the FS of the 
oscillator to adjust its output frequency as discussed.  FIG. 8 shows a generic 
block diagram of a digital phase locked loop (DPLL) and a digital frequency 
locked loop (DFLL) depending on the type of the loop filter.  An FDC 801 will 
convert the oscillator frequency into D.sub.osc.  The FDC uses an external 
reference clock whose frequency is equal to F.sub.ref.  The reference clock is 
assumed accurate and it is frequency stable during trimming as the oscillator 
output frequency will be referenced to it.  The FDC output (D.sub.osc) is 
subtracted from the user frequency control word (FCW) at block 803 to give a 
digital word that represents the frequency error (f.sub.e) between the 
oscillator frequency (F.sub.osc) and the target required frequency 
(FCWF.sub.ref).  The output of the subtraction f.sub.e is filtered via a 
digital loop filter 805 to control FS of the oscillator 807.  The accumulator 
of the digital loop filter may be loaded with an initial frequency setting 
(FS.sub.Init) to speed-up the frequency settling.  The loop will settle when 
the oscillator's frequency is equal to the target required frequency 
(F.sub.osc=FCWF.sub.ref) at steady-state.




The FSinit(third input) is set as stated by register 1109 in figure 11 for trimming control by way of  control circuit.


    PNG
    media_image1.png
    450
    979
    media_image1.png
    Greyscale

Re claims 4, 5 and 6:
Claim 4:
As shown in figure 14, a temperature sensor(1404) is included in the calibration control circuit and that is used along with the figure below (in general) and figure 20 with a  second input for sensor.
Claim 5: note register(memory) for the control circuit values.
Claim 6: A DFLL is also contemplated in para(0054) for frequency difference detection.

    PNG
    media_image2.png
    654
    851
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    898
    656
    media_image3.png
    Greyscale


Re claim 8: MEMs resonator is one kind as noted above.

==============================================================================
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 10, 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkholy et al as applied to claims 1 above(for claim 2), and further in view of Bonifield et al US 20160133580.
The reference to Elkholy et al discloses an oscillator circuit assembly, see figure below, where the assembly includes an oscillator circuit(807) with input and output nodes. A DPLL is shown as part of the calibration circuit coupled with the oscillator circuit, the oscillator circuit input receives an output(FS) of the calibration loop; the reference frequency input terminal (for FCW) is shown as a 2nd input line and the 1st input line is shown coupled to the oscillator output via the FDC.  

    PNG
    media_image1.png
    450
    979
    media_image1.png
    Greyscale


Please see abstract:
“A highly integrated monolithic self-compensated oscillator (SCO) with high 
frequency stability versus temperature variations is described, together with a 
cost effective single insertion point trimming (SPT) algorithm.  The SPT is 
utilized to adjust the phase and frequency of the SCO to meet frequency 
stability versus temperature and frequency accuracy requirements for a 
reference clock.  The techniques used in the SPT algorithm provide a robust, 
fast and low testing cost for the SCO.  Moreover, the concepts and techniques 
utilized in the SCO SPT can be used effectively for any temperature compensated 
oscillator (TCO) including TCXO, MEMS, FBAR and RC oscillators.  “

    PNG
    media_image2.png
    654
    851
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    898
    656
    media_image3.png
    Greyscale


Claim 11: The FSinit(third input of DPLL) is set as stated by register 1109 in figure 11 for trimming control by way of  control circuit(1st output).

Claim  12: As shown in figure 14, a temperature sensor(1404) is included in the calibration control circuit and that is used along with the figure above (in general) and figure 20 with second input of the control circuit(2005).
Claim 13: note (OTP memory w/input) for the control circuit values, coupled to a second output of the control circuit(temp) to DAC and first output of control circuit to (divider).

The reference to Elkholy et al does not show the details of the integrated circuit wafer design, where scribe lines are implemented, as is conventional for diced wafers, however, the reference to Bonifield et al is relied on to show the scribe seal/street and wire placed thru/across/over the seal on the wafer. 



    PNG
    media_image4.png
    500
    781
    media_image4.png
    Greyscale


This allows the wafer layers to be resistant to cracks that develop due to the dicing or “sawing” of the wafer. This also shows that a conductor can be placed strategically, over/across the seal and thus  isolated, to the edge of the wafer for other uses such as receiving input signals to a particular downstream circuit. In some cases resonators are placed remote from the DPLL circuit and thus in this case FCW would need such an input line at at the edge of the wafer.

In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that using scribe seal/lines to reduce cracking along wafer edges and isolation, is conventional as shown by  Bonifield et al  and the reference like Elkholy et al would  make use of a conventional idea to separate the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849